DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments in response to the office action mailed on 6/13/2022.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
3.	Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2010/0317753 A1) to Keefe et al.  (hereinafter Keefe).
	The above noted rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
4.	Claims 1-3, 5-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over(US 2010/0317753 A1) to Keefe et al.  (hereinafter Keefe) and further in view of (US 2020/0317882 A1) to Prissok et al.  (hereinafter Prissok).
The above noted rejection is hereby maintained.



Allowable Subject Matter
5.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art did not teach a hollow particle having a diameter greater than 15 microns and less than 200 microns.

Response to Arguments
7.	Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. The Applicants have argued that the Keefe disclose does not disclose the claimed invention as the Office has interpreted it improperly.  Office disagrees, but based on the arguments has removed the anticipation rejection and has maintained the hollow particle as obvious in view of the cited combination of prior art.  The Applicants cite multiple uniform or non-uniform microvoids, but then argues that it is entirely hollow.  Applicants may have the rejection overcome by amending claim 1 to include claim 17 along with a 132 declaration stating why the Keefe prior art alone or in combination with Prissok does not teach the claimed invention.  The declaration must point out the fact and evidence in the specification and claims why it is not met by the art.  The Applicants may submit the declaration in combination with the amendment of claim 1 under the AFCP program.  The rejection is made final.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/ apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766